FILED
                             NOT FOR PUBLICATION                            OCT 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MINDONG ZHENG,                                   No. 12-70841

               Petitioner,                       Agency No. A099-445-172

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Mindong Zheng, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on Zheng’s inability to recall the name of the pastor who baptized him and

inconsistent testimony related to employment and residences. See id. at 1043-44.

The BIA was not compelled to accept Zheng’s explanations for the inconsistencies.

See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011). We reject Zheng’s

contentions that the agency’s analysis was improperly speculative. Accordingly,

Zheng’s withholding of removal claim fails.

      Further, because Zheng’s CAT claim is based on the same testimony found

to be not credible, and he does not point to any other evidence that shows it is more

likely than not he would be tortured if returned to China, his CAT claim also fails.

See Farah v. Holder, 348 F.3d 1153, 1156-57 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                    12-70841